           Case 1:18-cv-00370-RP Document 29 Filed 10/21/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

MYO, LLC d/b/a MYO MASSAGE,                         §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-370-RP
                                                    §
MYOLOGIC MASSAGE,                                   §
                                                    §
                Defendant.                          §

                                               ORDER

        On October 15, 2019, this Court granted the parties’ Joint Motion to Stay Case Pending

Completion of Settlement Negotiations and stayed this case through October 18, 2019. (Dkt. 27).

On October 18, 2019, Plaintiff filed a second Joint Motion to Stay Proceedings Pending Completion

of Settlement Negotiations. (Dkt. 28). Finding that the request was made in good faith and that no

party will be prejudiced by a second short stay, IT IS ORDERED that the Joint Motion to Stay,

(Dkt. 28), is GRANTED.

        IT IS FURTHER ORDERED that this action is STAYED until October 25, 2019.

Plaintiff shall either file dismissal papers or a motion to extend the stay no later than October 25,

2019.

        SIGNED on October 21, 2019.



                                                  _____________________________________
                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE
